Case 2:21-cv-01816 Document 1-12 Filed 02/26/21 Page 1 of 2 Page ID #:205




                EXHIBIT L
  Case 2:21-cv-01816 Document 1-12 Filed 02/26/21 Page 2 of 2 Page ID #:206




                            CRANDALL TECHNOLOGIES LLC
                               1590 HEAVENLY VIEW TRAIL, RENO, NEVADA 89523, USA
                                           WWW.CRANDALLTECH.COM




                                             February 8, 2021

VIA SECURE COURIER TO:

Amgen Inc.
Corporate Headquarters
One Amgen Center Drive
Thousand Oaks, CA 91320


        Re:     LETTER OF INTRODUCTION


Dear Sir/Madam:

Your company has come to my attention due to your apparent interest in productizing new innovations
and bringing those products to the consuming public. I wanted to reach out to you because a primary goal
of Crandall Technologies is to engage in licensing ventures that will help bring our innovations to the
public at large. We believe in a proven strategy of identifying real world problems in various
technological fields, and then using targeted research and engineering acumen to solve those problems.
Our aim is to make lasting contributions to the advancement of science and technology in order to create a
better world, one step at a time.

Intellectual properties currently owned by Crandall Technologies and available for license include those
found in the following documentation: U.S. Patent No. 10,254,077 B2 (a copy of which is enclosed).
This list may not be complete or up-to-date, but is simply an example. In the event that your company is
interested in licensing any of our technologies, whether now or in the future, kindly contact us in writing
and clearly specify which technologies you wish to license. Please also specify how you wish to use such
technologies so that we can evaluate whether a licensor-licensee relationship is appropriate. We sincerely
hope to have the opportunity to work with you.

                                                            Very truly yours,




                                                            Jerry A. Crandall
                                                            President

                                                            CRANDALL TECHNOLOGIES LLC
                                                            1590 Heavenly View Trail
                                                            Reno, NV 89523

Enclosure:      Copy of U.S. Patent No. 10,254,077 B2 (54 pages printed on 27 sheets)

                                                  Page 1 of 1
